People v Scott (2017 NY Slip Op 09174)





People v Scott


2017 NY Slip Op 09174


Decided on December 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
SHERI S. ROMAN
HECTOR D. LASALLE
LINDA CHRISTOPHER, JJ.


2015-03222
 (Ind. No. 9592/09)

[*1]The People of the State of New York, respondent,
vMelissa Scott, appellant.


Seymour W. James, Jr., New York, NY (Richard Joselson of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Jonathan A. Popolow of counsel), for respondent (no brief filed).

DECISION & ORDER
Appeal by the defendant, as limited by her motion, from an amended sentence of the Supreme Court, Kings County (Brennan, J.), imposed April 7, 2014, revoking a sentence of probation previously imposed by the same court (Walsh, J.), upon a finding that she violated conditions thereof, upon her admission, and imposing a definite term of one year of imprisonment upon her previous conviction of assault in the second degree, on the ground that the amended sentence was excessive.
ORDERED that the amended sentence is modified, as a matter of discretion in the interest of justice, by reducing the term of imprisonment from one year to 364 days.
Although the defendant has served her amended sentence, the question of whether the amended sentence imposed should be reduced is not academic, because the one-year term may have potential immigration consequences (see People v Ayala, 142 AD3d 1095; People v Aisewomhonio, 131 AD3d 1177). Considering all of the relevant circumstances of this case, including the potential immigration consequences to the defendant, we conclude that her amended sentence should be reduced by one day (see People v Williams, 137 AD3d 429; People v Aisewomhonio, 131 AD3d 1177; People v Weston, 98 AD3d 1066; People v Bakare, 280 AD2d 679; People v Cuaran, 261 AD2d 169).
ENG, P.J., MASTRO, ROMAN, LASALLE and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court